NO. 07-02-0096CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL D

                                    FEBRUARY 25, 2002

                           ______________________________


                              In re CARLA SUE PINKERTON,

                                                       Relator
                         _________________________________

Before BOYD, C.J., QUINN, and REAVIS, JJ.

       Carla Sue Pinkerton, relator, petitioned this court for a writ of mandamus. The

dispute arises from a temporary order executed by the Hon. Carter Schildknecht, 106th

Judicial District, in a proceeding commenced and pending in Dawson County, Texas. We

dismiss the petition for lack of jurisdiction.

       The Texas Constitution provides that the courts of appeal have appellate jurisdiction

co-extensive with the limits of their respective districts. TEX . CONST . art. V, § 6 (Vernon

Supp. 2002). Furthermore, §22.201 of the Government Code specifies the counties within

each of the fourteen appellate court districts in Texas. TEX . GOV’T CODE ANN . § 22.201

(Vernon 1988).      And, in describing those comprising the Seventh Court of Appeals

District, Dawson County is not mentioned. Rather, that county lies within the Eleventh

Court of Appeals District. Id. §22.201(l). Given this and absence of any order from the

Texas Supreme Court transferring the matter to us, we have no jurisdiction to entertain the
mandamus proceeding. See Hogan v. G., C. & S.F. Ry. Co., 411 S.W.2d 815, 816 (Tex.

Civ. App.--Beaumont 1966, writ ref’d).

      Accordingly, the petition for mandamus is dismissed.



                                                             Brian Quinn
                                                               Justice

Do not publish.




                                          2